 
 EXECUTION COPY


REGISTRATION RIGHTS AGREEMENT
 
THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made as of August 8,
2013 by and among Pershing Gold Corporation, a Nevada corporation (the
“Company”), and each signatory hereto (each, a “Holder” and collectively, the
“Holders”).
 
R E C I T A L S
 
WHEREAS, the Company and the Holders are parties to Subscription Agreements (the
“Subscription Agreements”), dated as of the date hereof, as such may be amended
and supplemented from time to time;
 
WHEREAS, the Holders’ obligations under the Subscription Agreements are
conditioned upon certain registration rights under the Securities Act of 1933,
as amended (the “Securities Act”); and
 
WHEREAS, the Holders and the Company desire to provide for the rights of
registration under the Securities Act as are provided herein upon the execution
and delivery of this Agreement by such Holders and the Company.
 
NOW, THEREFORE, in consideration of the promises, covenants and conditions set
forth herein, the parties hereto hereby agree as follows:
 
1.           Registration Rights.
 
1.1           Definitions.  As used in this Agreement, the following terms shall
have the meanings set forth below:
 
(a)           “Commission” means the United States Securities and Exchange
Commission.
 
(b)           “Common Stock” means the Company’s common stock, par value $0.0001
per share.
 
(c)           “Demand Registration” has the meaning set forth in Section 1.2(a).
 
(d)           Delay Period” has the meaning set forth in Section 1.2(b).
 
(e)           “Effectiveness Period” means 180 days during which a registration
statement has been effective or such shorter period until all Registrable
Securities covered by the Resale Registration Statement have been sold, or may
be sold without the requirement to be in compliance with Rule 144(c)(1) and
otherwise without restriction or limitation pursuant to Rule 144, as determined
by the counsel to the Company.
 
(f)           “End of Suspension Notice” has the meaning set forth in Section
1.2(c).
 
(g)           “Exchange Act” means the Securities Exchange Act of 1934, as
amended.
 
(h)           “Holder” means any person owning Registrable Securities who
becomes party to this Agreement by executing a counterpart signature page
hereto, which is accepted by the Company.
 
 
1

--------------------------------------------------------------------------------

 
 
(i)           “Majority Holders” has the meaning set forth in Section 3.3.
 
(j)           “Suspension Notice” has the meaning set forth in Section 1.2(c).
 
(k)           The terms “register,” “registered” and “registration” refer to a
registration effected by preparing and filing a registration statement or
similar document in compliance with the Securities Act, and the declaration or
ordering of effectiveness of such registration statement or document.
 
(l)           “Registrable Securities” means the Shares; provided, however, that
if as a result of any reclassification, stock dividend or stock split or in
connection with a combination of shares, recapitalization, merger, consolidation
or other reorganization or other similar transaction or event, any capital
stock, evidence of indebtedness, warrants, options, rights or other securities
(collectively, “Other Securities”) are issued or transferred to an Holder in
respect of Registrable Securities held by the Holder, references herein to
Registrable Securities shall be deemed to include such Other Securities;
provided, further, that Registrable Securities shall not include any securities
of the Company which (i) have previously been registered and remain subject to a
currently effective registration statement, (ii) have been sold to any Person to
whom the rights under this Agreement are not assigned in accordance with this
Agreement, (iii) have been sold to the public either pursuant to a registration
statement (including the Resale Registration Statement) or Rule 144, (iv) may be
sold immediately without registration under the Securities Act and without
volume restrictions pursuant to Rule 144, or (iv) such securities have ceased to
be outstanding.
 
(m)           “Rule 144” means Rule 144 as promulgated by the Commission under
the Securities Act, as such Rule may be amended from time to time, or any
similar successor rule that may be promulgated by the Commission.
 
(n)           “Rule 415” means Rule 415 as promulgated by the Commission under
the Securities Act, as such Rule may be amended from time to time, or any
similar successor rule that may be promulgated by the Commission.
 
(o)           “Series E Preferred Stock” means the Company’s Series E
Convertible Preferred Stock, par value $0.0001 per share, issued pursuant to the
Subscription Agreements.
 
(p)           “Shares” means the shares of Common Stock issuable upon conversion
of the Series E Preferred Stock and the shares of Common Stock issuable upon
exercise of the Warrants.
 
(q)           “Subscription Agreements” means the Subscription Agreements dated
on or about the Issue Date pursuant to which the Series E Preferred Stock and
Warrants are issued.
 
(r)           “Warrants” means the warrants to purchase Common Stock issued
pursuant to the Subscription Agreements.
 
Other capitalized terms used but not defined herein shall have the meaning set
forth in the Subscription Agreements.
 
 
2

--------------------------------------------------------------------------------

 

 
1.2           Company Registration.
 
(a)           At any time after the six-month anniversary of the date of this
Agreement, any one or more Holders then holding at least 25% or more of the
Registrable Securities shall have the right to require the Company to file a
registration statement registering the resale of Registrable Securities (“Demand
Registration”) from time to time by the Holders (a “Resale Registration
Statement”). The registration statement shall be on Form S-1 or, if the Company
is so eligible, on Form S-3 (except if the Company is not then eligible to
register for resale the Registrable Securities on Form S-1 or Form S-3, as the
case may be, in which case such registration shall be on another appropriate
form in accordance herewith).  The Company, subject to Section 1.2(b), shall use
its commercially reasonable efforts to effect such registration under the
Securities Act of the Registrable Securities that the Company has been so
requested to register for distribution in accordance with such intended method
of distribution, and the Company shall keep such registration effect for the
Effectiveness Period.  The Company shall be obligated to conduct only one Demand
Registration, provided that the Demand Registration has completed pursuant to
this Section 1.2.   The Company shall not be obligated to conduct an
underwritten offering.
 
(b)           Notwithstanding anything to the contrary set forth herein, the
Company shall have the right to delay the filing of the Resale Registration
Statement for a period not in excess of 90 consecutive days and no more than 120
days in any consecutive 12-month period (a “Delay Period”), if (i) the Company
is pursuing an acquisition, merger, reorganization, disposition or other similar
transaction and the Company determines in good faith that the Company’s ability
to pursue or consummate such a transaction would be materially adversely
affected by any required disclosure of such transaction in any Registration
Statement, (ii) the Company has experienced some other material non-public event
the disclosure of which at such time, in the good faith judgment of the Company,
would materially adversely affect the Company or (iii) the Company determines in
good faith that the filing of the Registration Statement would otherwise be
detrimental to the Company or its stockholders, or would substantially interfere
with the Company’s ability to timely file a Form 10-Q or Form 10-K.
 
(c)           In the case of an event that causes the Company to suspend the use
of a Registration Statement (a “Suspension Event”), the Company shall give
written notice (a “Suspension Notice”) to the Holders to suspend sales of the
Registrable Securities included in the Resale Registration Statement and such
notice shall continue only for so long as the Suspension Event or its effect is
continuing. No Holder shall effect any sales of the Registrable Securities
pursuant to such Resale Registration Statement (or such filings) at any time
after it has received a Suspension Notice from the Company and prior to receipt
of an End of Suspension Notice (as defined below) with respect to such
Registration Statement.  The Holders may recommence effecting sales of the
Registrable Securities pursuant to such Registration Statement (or such filings)
following further notice to such effect (an “End of Suspension Notice”) from the
Company, which End of Suspension Notice shall be given by the Company to the
Holders in the manner described above promptly following the conclusion of any
Suspension Event and its effect.
 
1.3           Reserved.  
 
1.4           Holder Obligations.  
 
(a)           It shall be a condition precedent to the Company’s obligations to
take any action pursuant to this Section 1 with respect to the Registrable
Securities of any selling Holder that such Holder shall furnish to the Company
the Questionnaire on Annex A and such information regarding such Holder, the
Registrable Securities held by such Holder, or as otherwise reasonably required
by the Company to effect the registration of such Holder’s Registrable
Securities.
 
 
3

--------------------------------------------------------------------------------

 
 
(b)           Each Holder hereby agrees (i) to cooperate with the Company and to
furnish to the Company Annex A and all such information regarding such Holder,
its ownership of Registrable Securities and the disposition of such securities
in connection with the preparation of the Registration Statement and any filings
with any state securities commissions as the Company may reasonably request,
(ii) to the extent required by the Securities Act, to deliver or cause delivery
of the prospectus contained in the Resale Registration Statement, and any
amendment or supplement thereto, to any purchaser of the Registrable Securities
covered by the Resale Registration Statement from the Holder and (iii) to notify
the Company of any sale of Registrable Securities by such Holder.
 
(c)           Each Holder agrees that, upon receipt of a Suspension Notice or
the commencement of a Delay Period, such Holder will forthwith discontinue
disposition of such Registrable Securities covered by such Registration
Statement until such Holder’s receipt of an End of Suspension Notice.
 
(d)           Each Holder agrees that it will not sell, transfer or otherwise
dispose of Registrable Securities in a manner contrary to applicable securities
laws.  A period in which one or more Holders are prohibited from selling,
transferring or disposing of Registrable Securities pursuant to such laws shall
not be deemed a Delay Period for the purposes of this Agreement.
 
(e)           Each Holder represents that it shall dispose of its Shares in
accordance with the Plan of Distribution section of the Resale Registration
Statement.
 
1.5           Registration Procedures.  In connection with the Company’s
registration obligations hereunder, the Company shall:
 
(a)           Not less than five (5) Trading Days prior to the filing of each
Registration Statement and not less than one (1) Trading Day prior to the filing
of any related Prospectus or any amendment or supplement thereto (including any
document that would be incorporated or deemed to be incorporated therein by
reference), the Company shall (i) furnish to each Holder copies of all such
documents proposed to be filed, which documents (other than those incorporated
or deemed to be incorporated by reference) will be subject to the review of such
Holders, and (ii) cause its officers and directors, counsel and independent
registered public accountants to respond to such inquiries as shall be
necessary, in the reasonable opinion of respective counsel to each Holder, to
conduct a reasonable investigation within the meaning of the Securities Act.
Notwithstanding the above, the Company shall not be obligated to provide the
Holders advance copies of any universal shelf registration statement registering
securities in addition to those required hereunder, or any Prospectus prepared
thereto.  The Company shall not file a Registration Statement or any such
Prospectus or any amendments or supplements thereto to which the Holders of a
majority of the Registrable Securities shall reasonably object in good faith,
provided that, the Company is notified of such objection in writing no later
than five (5) Trading Days after the Holders have been so furnished copies of a
Registration Statement or one (1) Trading Day after the Holders have been so
furnished copies of any related Prospectus or amendments or supplements thereto.
Each Holder agrees to furnish to the Company a completed questionnaire in the
form attached to this Agreement as Annex A (a “Selling Stockholder
Questionnaire”) on a date that is not less than two (2) Trading Days prior to
the Filing Date or by the end of the fourth (4th) Trading Day following the date
on which such Holder receives draft materials in accordance with this Section.


(b)           (i) Prepare and file with the Commission such amendments,
including post-effective amendments, to a Registration Statement and the
Prospectus used in connection therewith as may be necessary to keep a
Registration Statement continuously effective as to the applicable Registrable
Securities for the Effectiveness Period and prepare and file with the Commission
such additional Registration Statements in order to register for resale under
the Securities Act all of the Registrable Securities, (ii) cause the related
Prospectus to be amended or supplemented by any required Prospectus supplement
(subject to the terms of this Agreement), and, as so supplemented or amended, to
be filed pursuant to Rule 424, (iii) respond as promptly as reasonably possible
to any comments received from the Commission with respect to a Registration
Statement or any amendment thereto and provide as promptly as reasonably
possible to the Holders true and complete copies of all correspondence from and
to the Commission relating to a Registration Statement (provided that, the
Company shall excise any information contained therein which would constitute
material non-public information regarding the Company or any of its
Subsidiaries), and (iv) comply in all material respects with the applicable
provisions of the Securities Act and the Exchange Act with respect to the
disposition of all Registrable Securities covered by a Registration Statement
during the applicable period in accordance (subject to the terms of this
Agreement) with the intended methods of disposition by the Holders thereof set
forth in such Registration Statement as so amended or in such Prospectus as so
supplemented.
 
 
4

--------------------------------------------------------------------------------

 

 
(c)           If during the Effectiveness Period, the number of Registrable
Securities at any time exceeds 100% of the number of shares of Common Stock then
registered in a Registration Statement, then the Company shall file as soon as
reasonably practicable, but in any case prior to the applicable Filing Date, an
additional Registration Statement covering the resale by the Holders of not less
than the number of such Registrable Securities.


(d)           Notify the Holders of Registrable Securities to be sold (which
notice shall, pursuant to clauses (iii) through (vi) hereof, be accompanied by
an instruction to suspend the use of the Prospectus until the requisite changes
have been made) as promptly as reasonably possible (and, in the case of (i)(A)
below, not less than one (1) Trading Day prior to such filing) and (if requested
by any such Person) confirm such notice in writing no later than one (1) Trading
Day following the day (i)(A) when a Prospectus or any Prospectus supplement or
post-effective amendment to a Registration Statement is proposed to be filed,
(B) when the Commission notifies the Company whether there will be a “review” of
such Registration Statement and whenever the Commission comments in writing on
such Registration Statement, and (C) with respect to a Registration Statement or
any post-effective amendment, when the same has become effective, (ii) of any
request by the Commission or any other federal or state governmental authority
for amendments or supplements to a Registration Statement or Prospectus or for
additional information, (iii) of the issuance by the Commission or any other
federal or state governmental authority of any stop order suspending the
effectiveness of a Registration Statement covering any or all of the Registrable
Securities or the initiation of any Proceedings for that purpose, (iv) of the
receipt by the Company of any notification with respect to the suspension of the
qualification or exemption from qualification of any of the Registrable
Securities for sale in any jurisdiction, or the initiation or threatening of any
Proceeding for such purpose, (v) of the occurrence of any event or passage of
time that makes the financial statements included in a Registration Statement
ineligible for inclusion therein or any statement made in a Registration
Statement or Prospectus or any document incorporated or deemed to be
incorporated therein by reference untrue in any material respect or that
requires any revisions to a Registration Statement, Prospectus or other
documents so that, in the case of a Registration Statement or the Prospectus, as
the case may be, it will not contain any untrue statement of a material fact or
omit to state any material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading, and (vi) of the occurrence or existence of any pending
corporate development with respect to the Company that the Company believes may
be material and that, in the determination of the Company, makes it not in the
best interest of the Company to allow continued availability of a Registration
Statement or Prospectus, provided, however, in no event shall any such notice
contain any information which would constitute material, non-public information
regarding the Company or any of its Subsidiaries.


(e)           Use its best efforts to avoid the issuance of, or, if issued,
obtain the withdrawal of (i) any order stopping or suspending the effectiveness
of a Registration Statement, or (ii) any suspension of the qualification (or
exemption from qualification) of any of the Registrable Securities for sale in
any jurisdiction, at the earliest practicable moment.
 
 
5

--------------------------------------------------------------------------------

 

 
(f)           Furnish to each Holder, without charge, at least one conformed
copy of each such Registration Statement and each amendment thereto, including
financial statements and schedules, all documents incorporated or deemed to be
incorporated therein by reference to the extent requested by such Person, and
all exhibits to the extent requested by such Person (including those previously
furnished or incorporated by reference) promptly after the filing of such
documents with the Commission; provided, that any such item which is available
on the EDGAR system (or successor thereto) need not be furnished in physical
form.


(g)           Subject to the terms of this Agreement, the Company hereby
consents to the use of such Prospectus and each amendment or supplement thereto
by each of the selling Holders in connection with the offering and sale of the
Registrable Securities covered by such Prospectus and any amendment or
supplement thereto, except after the giving of any notice pursuant to Section
1.5(d).


(h)            The Company shall cooperate with any broker-dealer through which
a Holder proposes to resell its Registrable Securities in effecting a filing
with the FINRA Corporate Financing Department pursuant to FINRA Rule 5110, as
requested by any such Holder, and the Company shall pay the filing fee required
by such filing within two (2) Business Days of request therefor.


(i)           Prior to any resale of Registrable Securities by a Holder, use its
commercially reasonable efforts to register or qualify or cooperate with the
selling Holders in connection with the registration or qualification (or
exemption from the Registration or qualification) of such Registrable Securities
for the resale by the Holder under the securities or Blue Sky laws of such
jurisdictions within the United States as any Holder reasonably requests in
writing, to keep each registration or qualification (or exemption therefrom)
effective during the Effectiveness Period and to do any and all other acts or
things reasonably necessary to enable the disposition in such jurisdictions of
the Registrable Securities covered by each Registration Statement; provided,
that, the Company shall not be required to qualify generally to do business in
any jurisdiction where it is not then so qualified, subject the Company to any
material tax in any such jurisdiction where it is not then so subject or file a
general consent to service of process in any such jurisdiction.


(j)           If requested by a Holder, cooperate with such Holder to facilitate
the timely preparation and delivery of certificates representing Registrable
Securities to be delivered to a transferee pursuant to a Registration Statement,
which certificates shall be free, to the extent permitted by the Subscription
Agreement, of all restrictive legends, and to enable such Registrable Securities
to be in such denominations and registered in such names as any such Holder may
request.


(k)           Upon the occurrence of any event contemplated by Section 1.5(d),
as promptly as reasonably possible under the circumstances taking into account
the Company’s good faith assessment of any adverse consequences to the Company
and its stockholders of the premature disclosure of such event, prepare a
supplement or amendment, including a post-effective amendment, to a Registration
Statement or a supplement to the related Prospectus or any document incorporated
or deemed to be incorporated therein by reference, and file any other required
document so that, as thereafter delivered, neither a Registration Statement nor
such Prospectus will contain an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading. If the Company notifies the Holders in accordance with clauses
(iii) through (vi) of Section 1.5(d) above to suspend the use of any Prospectus
until the requisite changes to such Prospectus have been made, then the Holders
shall suspend use of such Prospectus.  The Company will use its best efforts to
ensure that the use of the Prospectus may be resumed as promptly as is
practicable.  The Company shall be entitled to exercise its right under this
Section 1.5(d) to suspend the availability of a Registration Statement and
Prospectus for a period not to exceed 60 calendar days (which need not be
consecutive days) in any 12-month period.
 
 
6

--------------------------------------------------------------------------------

 

 
(l)           Comply with all applicable rules and regulations of the
Commission.


(m)           The Company may require each selling Holder to furnish to the
Company a certified statement as to the number of shares of Common Stock
beneficially owned by such Holder and, if required by the Commission, the
natural persons thereof that have voting and dispositive control over the
shares.


(n)           All fees and expenses incident to the performance of or compliance
with, this Agreement by the Company shall be borne by the Company whether or not
any Registrable Securities are sold pursuant to a Registration Statement. The
fees and expenses referred to in the foregoing sentence shall include, without
limitation, (i) all registration and filing fees (including, without limitation,
fees and expenses of the Company’s counsel and independent registered public
accountants) (A) with respect to filings made with the Commission, (B) with
respect to filings required to be made with any Trading Market on which the
Common Stock is then listed for trading, (C) in compliance with applicable state
securities or Blue Sky laws reasonably agreed to by the Company in writing
(including, without limitation, fees and disbursements of counsel for the
Company in connection with Blue Sky qualifications or exemptions of the
Registrable Securities) and (D) if not previously paid by the Company, with
respect to any filing that may be required to be made by any broker through
which a Holder intends to make sales of Registrable Securities with FINRA
pursuant to FINRA Rule 5110, so long as the broker is receiving no more than a
customary brokerage commission in connection with such sale, (ii) printing
expenses (including, without limitation, expenses of printing certificates for
Registrable Securities), (iii) messenger, telephone and delivery expenses, (iv)
fees and disbursements of counsel for the Company, (v) Securities Act liability
insurance, if the Company so desires such insurance, and (vi) fees and expenses
of all other Persons retained by the Company in connection with the consummation
of the transactions contemplated by this Agreement.  In addition, the Company
shall be responsible for all of its internal expenses incurred in connection
with the consummation of the transactions contemplated by this Agreement
(including, without limitation, all salaries and expenses of its officers and
employees performing legal or accounting duties), the expense of any annual
audit.  In no event shall the Company be responsible for any broker or similar
commissions of any Holder or, except to the extent provided for in the
Transaction Documents, any legal fees or other costs of the Holders.


1.6           Indemnification.
 
(a)           To the extent permitted by law, the Company will indemnify and
hold harmless each Holder and each person, if any, who controls such Holder
within the meaning of the Securities Act or the Exchange Act, against any
losses, claims, damages or liabilities (joint or several) to which any of the
foregoing persons may become subject under the Securities Act, the Exchange Act
or other federal or state securities law, insofar as such losses, claims,
damages or liabilities (or actions in respect thereof) arise out of or are based
upon any of the following statements, omissions or violations (collectively, a
“Violation”): (i) any untrue statement or alleged untrue statement of a material
fact contained in the Resale Registration Statement, including any preliminary
prospectus or final prospectus contained therein or any amendments or
supplements thereto, (ii) the omission or alleged omission to state in such
filings a material fact required to be stated therein, or necessary to make the
statements therein not misleading, or (iii) any violation or alleged violation
by the Company of the Securities Act, the Exchange Act, any state securities law
or any rule or regulation promulgated under the Securities Act, the Exchange Act
or any state securities law; and the Company will pay any legal or other
expenses reasonably incurred by any person to be indemnified pursuant to this
Section 1.6(a) in connection with investigating or defending any such loss,
claim, damage, liability or action; provided, however, that the indemnity
agreement contained in this Section 1.6(a) shall not apply to amounts paid in
settlement of any such loss, claim, damage, liability or action if such
settlement is effected without the consent of the Company (which consent shall
not be unreasonably withheld), nor shall the Company be liable in any such case
for any such loss, claim, damage, liability or action to the extent that it
arises out of or is based upon a Violation that occurs in reliance upon and in
conformity with written information furnished expressly for use in connection
with such registration by any such Holder or controlling person, nor shall the
Company be liable for a Holder’s failure to deliver or cause to be delivered (to
the extent such delivery is required under the Securities Act) the prospectus
contained in the Resale Registration Statement, furnished to it by the Company
on a timely basis at or prior to the time such action is required by the
Securities Act to the person alleging a misstatement or omission if such
misstatement or omission was corrected in such prospectus.
 
 
7

--------------------------------------------------------------------------------

 
 
(b)           To the extent permitted by law, each Holder will indemnify and
hold harmless the Company, each of its directors, each of its officers who has
signed the registration statement, each person, if any, who controls the Company
within the meaning of the Securities Act or the Exchange Act, any underwriter,
any other Holder selling securities in such registration statement and any
controlling person of any such underwriter or other Holder, against any losses,
claims, damages or liabilities (joint or several) to which any of the foregoing
persons may become subject under the Securities Act, the Exchange Act or other
federal or state securities law, insofar as such losses, claims, damages or
liabilities (or actions in respect thereto) arise out of or are based upon any
Violation, in each case to the extent (and only to the extent) that (i) such
Violation occurs in reliance upon and in conformity with written information
furnished by such Holder expressly for use in connection with such registration;
or (ii) the failure by such Holder to deliver or cause to be delivered (to the
extent such delivery is required under the Securities Act) the prospectus
contained in the Resale Registration Statement furnished to it by the Company on
a timely basis at or prior to the time such action is required by the Securities
Act to the person asserting a misstatement or omission if such misstatement or
omission was corrected in such Prospectus.  Each such Holder will pay any legal
or other expenses reasonably incurred by any person to be indemnified pursuant
to this Section 1.6(b) in connection with investigating or defending any such
loss, claim, damage, liability or action; provided, however, that the indemnity
agreement contained in this Section 1.6(b) shall not apply to amounts paid in
settlement of any such loss, claim, damage, liability or action if such
settlement is effected without the consent of the Holder (which consent shall
not be unreasonably withheld).  In no event shall any indemnity under this
subsection 1.6(b) exceed the net proceeds received by such Holder upon the sale
of the Registrable Securities giving rise to such indemnification obligation.
 
(c)           Promptly after receipt by an indemnified party under this Section
1.6 of notice of the commencement of any action (including any governmental
action), such indemnified party will, if a claim in respect thereof is to be
made against any indemnifying party under this Section 1.6, deliver to the
indemnifying party a written notice of the commencement thereof and the
indemnifying party shall have the right to participate in, and, to the extent
the indemnifying party so desires, jointly with any other indemnifying party
similarly noticed, to assume the defense thereof with counsel mutually
satisfactory to the parties; provided, however, that an indemnified party
(together with all other indemnified parties that may be represented without
conflict by one counsel) shall have the right to retain one separate counsel,
with the fees and expenses to be paid by the indemnifying party, if
representation of such indemnified party by the counsel retained by the
indemnifying party would be inappropriate due to actual or potential differing
interests between such indemnified party and any other party represented by such
counsel in such proceeding. The failure to deliver written notice to the
indemnifying party within a reasonable time of the commencement of any such
action, if materially prejudicial to its ability to defend such action, shall
relieve such indemnifying party of any liability to the indemnified party under
this Section 1.6, but the omission so to deliver written notice to the
indemnifying party will not relieve it of any liability that it may have to any
indemnified party otherwise than under this Section 1.6.
 
 
8

--------------------------------------------------------------------------------

 
 
(d)           If the indemnification provided for in Sections 1.6(a) and (b) is
held by a court of competent jurisdiction to be unavailable to an indemnified
party with respect to any loss, claim, damage or expense referred to herein,
then the indemnifying party, in lieu of indemnifying such indemnified party
hereunder, shall contribute to the amount paid or payable by such indemnified
party as a result of such loss, claim, damage or expense in such proportion as
is appropriate to reflect the relative fault of the indemnifying party on the
one hand and of the indemnified party on the other in connection with the
statements or omissions or alleged statements or omissions that resulted in such
loss, liability, claim or expense as well as any other relevant equitable
considerations. The relative fault of the indemnifying party and of the
indemnified party shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact relates to
information supplied by the indemnifying party or by the indemnified party and
the parties’ relative intent, knowledge, access to information and opportunity
to correct or prevent such statement or omission.  In no event shall any Holder
be required to contribute an amount in excess of the net proceeds received by
such Holder upon the sale of the Registrable Securities giving rise to such
indemnification obligation.
 
(e)           The obligations of the Company and Holders under this Section 1.6
shall survive the completion of any offering of Registrable Securities in the
Resale Registration Statement under this Section 1, and otherwise.
 
1.7           Reports Under Securities Exchange Act.  With a view to making
available the benefits of certain rules and regulations of the Commission,
including Rule 144, that may at any time permit an Holder to sell securities of
the Company to the public without registration or pursuant to a registration on
Form S-1 or Form S-3, the Company agrees to:
 
(a)           file or furnish information as set forth in Section 5.2 of the
Subscription Agreement;
 
(b)           take such action, including the voluntary registration of its
Common Stock under Section 12 of the Exchange Act, as is necessary to enable the
Holders to utilize Form S-1 for the sale of their Registrable Securities, such
action to be taken as soon as practicable after the end of the fiscal year in
which the registration statement is declared effective;
 
(c)           file with the Commission in a timely manner all reports and other
documents required of the Company under the Securities Act and the Exchange Act;
and
 
(d)           furnish to any Holder, so long as the Holder owns any Registrable
Securities, forthwith upon request (i) a written statement by the Company that
it has complied with the reporting requirements of Rule 144, the Securities Act
and the Exchange Act, or that it qualifies as a registrant whose securities may
be resold pursuant to Form S-1 or Form S-3 (at any time after it so qualifies),
(ii) a copy of the most recent annual or quarterly report of the Company and
such other reports and documents so filed by the Company, and (iii) such other
information as may be reasonably requested in availing any Holder of any rule or
regulation of the Commission that permits the selling of any such securities
without registration or pursuant to such form.
 
1.8           Successors and Assigns. This Agreement shall inure to the benefit
of and be binding upon the successors and permitted assigns of each of the
parties and shall inure to the benefit of each Holder. The Company may not
assign (except by merger) its rights or obligations hereunder without the prior
written consent of all of the Holders of the then outstanding Registrable
Securities.  Each Holder may assign their respective rights hereunder in the
manner and to the Persons as permitted under the Subscription Agreement.
 
 
9

--------------------------------------------------------------------------------

 
 
2.           Legend.
 
Each certificate representing Shares of Common Stock held by the Holders shall
be endorsed with a restrictive legend as set forth in the Subscription
Agreement, and shall be removed in accordance with under the conditions and as
set forth in the Subscription Agreement.
 
3.           Miscellaneous.
 
3.1           Governing Law.  All questions concerning the governing law,
construction, validity, enforcement and interpretation of this Agreement shall
be determined in accordance with the provisions of the Subscription Agreement.
 
3.2           WAIVER OF JURY TRIAL.  IN ANY ACTION, SUIT, OR PROCEEDING IN ANY
JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH
KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW,
HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER
TRIAL BY JURY
 
3.3           Waivers and Amendments.  This Agreement may be terminated and any
term of this Agreement may be amended or waived (either generally or in a
particular instance and either retroactively or prospectively) with the written
consent of the Company and Holders holding at least 75% of the Registrable
Securities then outstanding (the “Majority Holders”).  Notwithstanding the
foregoing, additional parties may be added as Holders under this Agreement, and
the definition of Registrable Securities expanded, with the written consent of
the Company and the Majority Holders.  No such amendment or waiver shall reduce
the aforesaid percentage of the Registrable Securities, the holders of which are
required to consent to any termination, amendment or waiver without the consent
of the record holders of all of the Registrable Securities. Any termination,
amendment or waiver effected in accordance with this Section 3.3 shall be
binding upon each holder of Registrable Securities then outstanding, each future
holder of all such Registrable Securities and the Company.
 
3.4           Termination of Registration Rights.  The rights of any Holder to
cause the Company to register Registrable Securities under this Agreement shall
not apply with respect to such Holder during such periods when such Holder is
legally able to dispose of all of its Registrable Securities immediately without
registration under the Securities Act and without volume restrictions pursuant
to Rule 144, or two years after the date of this Agreement, whichever comes
first.  Upon the consummation of a transaction that constitutes a Change in
Control (as defined in the Certificate of Designation) and an Organic Change (as
defined in the Warrant), all rights and obligations of the Company and the
Holder pursuant to this Agreement shall terminate.
 
3.5           Successors and Assigns.  Except as otherwise expressly provided
herein, the provisions of this Agreement shall inure to the benefit of, and be
binding upon, the successors, assigns, heirs, executors and administrators of
the parties hereto.
 
3.6           Entire Agreement.  This Agreement constitutes the full and entire
understanding and agreement among the parties with regard to the subject matter
hereof, and no party shall be liable or bound to any other party in any manner
by any warranties, representations or covenants except as specifically set forth
herein.  The remedies provided herein are cumulative and not exclusive of any
other remedies provided by law.
 
 
10

--------------------------------------------------------------------------------

 
 
3.7           Notices.  All notices and other communications required or
permitted under this Agreement shall be in writing and shall be delivered
personally by hand or by overnight courier, mailed by United States first-class
mail, postage prepaid, sent by facsimile or sent by electronic mail directed (a)
if to an Holder, at such Holder’s address, facsimile number or electronic mail
address set forth in the Company’s records, or at such other address, facsimile
number or electronic mail address as such Holder may designate by ten days’
advance written notice to the other parties hereto or (b) if to the Company, to
its address, facsimile number or electronic mail address set forth on its
signature page to this Agreement and directed to the attention of Stephen
Alfers, CEO and President, or at such other address, facsimile number or
electronic mail address as the Company may designate by ten days’ advance
written notice to the other parties hereto. All such notices and other
communications shall be effective or deemed given upon delivery, on the date
that is three days following the date of mailing, upon confirmation of facsimile
transfer or upon confirmation of electronic mail delivery.
 
3.8           Interpretation.  The words “include,” “includes” and “including”
when used herein shall be deemed in each case to be followed by the words
“without limitation.”  The titles and subtitles used in this Agreement are used
for convenience only and are not considered in construing or interpreting this
Agreement.
 
3.9           Severability.  If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their commercially reasonable efforts to find and employ an
alternative means to achieve the same or substantially the same result as that
contemplated by such term, provision, covenant or restriction. It is hereby
stipulated and declared to be the intention of the parties that they would have
executed the remaining terms, provisions, covenants and restrictions without
including any of such that may be hereafter declared invalid, illegal, void or
unenforceable.
 
3.10           Independent Nature of Holders’ Obligations and Rights.  The
obligations of each Holder hereunder are several and not joint with the
obligations of any other Holder hereunder, and no Holder shall be responsible in
any way for the performance of the obligations of any other Holder hereunder.
Nothing contained herein or in any other agreement or document delivered at any
closing, and no action taken by any Holder pursuant hereto or thereto, shall be
deemed to constitute the Holders as a partnership, an association, a joint
venture or any other kind of group or entity, or create a presumption that the
Holders are in any way acting in concert or as a group or entity with respect to
such obligations or the transactions contemplated by this Agreement or any other
matters, and the Company acknowledges that the Holders are not acting in concert
or as a group, and the Company shall not asset any such claim, with respect to
such obligations or transactions. Each Holder shall be entitled to protect and
enforce its rights, including without limitation the rights arising out of this
Agreement, and it shall not be necessary for any other Holder to be joined as an
additional party in any proceeding for such purpose. The use of a single
agreement with respect to the obligations of the Company contained was solely in
the control of the Company, not the action or decision of any Holder, and was
done solely for the convenience of the Company and not because it was required
or requested to do so by any Holder.  It is expressly understood and agreed that
each provision contained in this Agreement is between the Company and a Holder,
solely, and not between the Company and the Holders collectively and not between
and among Holders.
 
3.11           Execution and Counterparts. This Agreement may be executed in two
or more counterparts, all of which when taken together shall be considered one
and the same agreement and shall become effective when counterparts have been
signed by each party and delivered to the other party, it being understood that
both parties need not sign the same counterpart.  In the event that any
signature is delivered by facsimile transmission or by e-mail delivery of a
“.pdf” format data file, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or “.pdf”
signature page were an original thereof.
 
 
11

--------------------------------------------------------------------------------

 
 
3.12           No Inconsistent Agreements. Neither the Company nor any of its
Subsidiaries has entered, as of the date hereof, nor shall the Company or any of
its Subsidiaries, on or after the date of this Agreement, enter into any
agreement with respect to its securities, that would have the effect of
impairing the rights granted to the Holders in this Agreement or otherwise
conflicts with the provisions hereof.
 
3.13           Piggy-Back Registrations. If, at any time during the
Effectiveness Period, there is not an effective Registration Statement covering
all of the Registrable Securities and the Company shall determine to prepare and
file with the Commission a registration statement relating to an offering for
its own account or the account of others under the Securities Act of any of its
equity securities, other than on Form S-4 or Form S-8 (each as promulgated under
the Securities Act) or their then equivalents relating to equity securities to
be issued solely in connection with any acquisition of any entity or business or
equity securities issuable in connection with the Company’s stock option or
other employee benefit plans, then the Company shall deliver to each Holder a
written notice of such determination and, if within fifteen days after the date
of the delivery of such notice, any such Holder shall so request in writing, the
Company shall include in such registration statement all or any part of such
Registrable Securities such Holder requests to be registered (a “Piggyback
Registration”); provided, however, that the Company shall not be required to
register any Registrable Securities pursuant to this Section 3.13 that are
eligible for resale pursuant to Rule 144 (without the requirement for the
Company to be in compliance with current public information under Rule 144 and
without volume restrictions or current public information requirements)
promulgated by the Commission pursuant to the Securities Act (assuming that such
securities and any securities issuable upon exercise, conversion or exchange of
which, or as a dividend upon which, such securities were issued or are issuable,
were at no time held by any Affiliate of the Company.  If a Piggyback
Registration is initiated as a primary underwritten offering on behalf of the
Company and the managing underwriter advises the Company and the holders of
Registrable Securities (if any holders of Registrable Securities have elected to
include Registrable Securities in such Piggyback Registration) in writing that
in its opinion the number of shares of Common Stock proposed to be included in
such registration, including all Registrable Securities and all other shares of
Common Stock proposed to be included in such underwritten offering, exceeds the
number of shares of Common Stock reasonably expected to be sold in such offering
and/or that the number of shares of Common Stock proposed to be included in any
such registration would adversely affect the price per share of the Common Stock
to be sold in such offering, the Company shall include in such registration (i)
first, the number of shares of Common Stock that the Company proposes to sell,
and (ii) second, to the extent applicable, the number of shares of Common Stock
requested to be included therein by holders of Registrable Securities, allocated
pro rata among all such holders on the basis of the number of Registrable
Securities owned by each such holder or in such manner as they may otherwise
agree.  A Registration Statement filed on behalf of the Holders pursuant to
Section 1.2 shall not be subject to the limitations applicable to an
underwritten offering.


3.14           Amendments and Waivers.  If a Registration Statement does not
register all of the Registrable Securities pursuant to a waiver or amendment
done in compliance with Section 3,3, then the number of Registrable Securities
to be registered for each Holder shall be reduced pro rata among all Holders and
each Holder shall have the right to designate which of its Registrable
Securities shall be omitted from such Registration Statement. Notwithstanding
the foregoing, a waiver or consent to depart from the provisions hereof with
respect to a matter that relates exclusively to the rights of a Holder or some
Holders and that does not directly or indirectly affect the rights of other
Holders may be given only by such Holder or Holders of all of the Registrable
Securities to which such waiver or consent relates; provided, however, that the
provisions of this sentence may not be amended, modified, or supplemented except
in accordance with the provisions of Section 3.3.  No consideration shall be
offered or paid to any Person to amend or consent to a waiver or modification of
any provision of this Agreement unless the same consideration also is offered to
all of the parties to this Agreement.


[SIGNATURE PAGES FOLLOW]
 
 
12

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, as of the date first set forth above.
 


PERSHING GOLD CORPORATION






By:                                                                                
Name:  Eric Alexander
Title:    Vice President of Finance and Controller




Address for notice:


1658 Cole Boulevard
Building 6, Suite 210
Lakewood, CO 80401




[COMPANY SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]
 
 
 

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the undersigned Holder has executed this Agreement as of the
date first written above.
 



 
“Holder”
 
 
 
   
 ______________________________________
                       
By: 
       
Name:
     
Title:
           
 
Address:
   
___________________________________
   
___________________________________
   
___________________________________
   
Telephone:__________________________
   
Facsimile:___________________________
   
Email:______________________________
         

 
 


[HOLDER SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]
 
 
 

--------------------------------------------------------------------------------

 
 


Annex A
PERSHING GOLD CORPORATION
Selling Securityholder Notice and Questionnaire


The undersigned beneficial owner of common stock (the “Registrable Securities”)
of Pershing Gold Corporation, a Nevada corporation (the “Company”), understands
that the Company has filed or intends to file with the Securities and Exchange
Commission (the “Commission”) a registration statement (the “Registration
Statement”) for the registration and resale under Rule 415 of the Securities Act
of 1933, as amended (the “Securities Act”), of the Registrable Securities, in
accordance with the terms of the Registration Rights Agreement (the
“Registration Rights Agreement”) to which this document is annexed. A copy of
the Registration Rights Agreement is available from the Company upon request at
the address set forth below.  All capitalized terms not otherwise defined herein
shall have the meanings ascribed thereto in the Registration Rights Agreement.
 
Certain legal consequences arise from being named as a selling securityholder in
the Registration Statement and the related prospectus.  Accordingly, holders and
beneficial owners of Registrable Securities are advised to consult their own
securities law counsel regarding the consequences of being named or not being
named as a selling securityholder in the Registration Statement and the related
prospectus.
 
NOTICE
 
The undersigned beneficial owner (the “Selling Securityholder”) of Registrable
Securities hereby elects to include the Registrable Securities owned by it in
the Registration Statement.
 
The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate:
 
QUESTIONNAIRE
 
1.           Name.
 
(a)           Full Legal Name of Selling Securityholder
 

--------------------------------------------------------------------------------

 
(b)           Full Legal Name of Registered Holder (if not the same as (a)
above) through which Registrable Securities are held:
 

--------------------------------------------------------------------------------

 
(c)           Full Legal Name of Natural Control Person (which means a natural
person who directly or indirectly alone or with others has power to vote or
dispose of the securities covered by this Questionnaire):
 
2.           Address for Notices to Selling Securityholder:
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
A-1

--------------------------------------------------------------------------------

 
 
Telephone:
Fax:
Contact Person:



3.           Broker-Dealer Status:
 
(a)           Are you a broker-dealer?
 
Yes                                No
 
(b)           If “yes” to Section 3(a), did you receive your Registrable
Securities as compensation for investment banking services to the Company?
 
Yes                                No
 
Note:           If “no” to Section 3(b), the Commission’s staff has indicated
that you should be identified as an underwriter in the Registration Statement.
 
(c)           Are you an affiliate of a broker-dealer?
 
Yes                                No
 
An “affiliate” of a registered broker-dealer shall include any company that
directly, or indirectly through one or more intermediaries, controls, or is
controlled by, or is under common control with, such broker-dealer, and does not
include any individuals employed by such broker-dealer or its affiliates.
 
(d)           If you are an affiliate of a broker-dealer, do you certify that
you purchased the Registrable Securities in the ordinary course of business, and
at the time of the purchase of the Registrable Securities to be resold, you had
no agreements or understandings, directly or indirectly, with any person to
distribute the Registrable Securities?
 
Yes                                No
 
Note:           If “no” to Section 3(d), the Commission’s staff has indicated
that you should be identified as an underwriter in the Registration Statement.
 
4.           Beneficial Ownership of Securities of the Company Owned by the
Selling Securityholder.
 
Except as set forth below in this Item 4, the undersigned is not the beneficial
or registered owner of any securities of the Company other than the securities
issuable pursuant to the Subscription Agreement.
 
(a)           Type and Amount of other securities beneficially owned by the
Selling Securityholder:
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 
5.           Relationships with the Company:
 
Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (owners of 5% of more of the
equity securities of the undersigned) has held any position or office or has had
any other material relationship with the Company (or its predecessors or
affiliates) during the past three years.
 
 
A-2

--------------------------------------------------------------------------------

 
 
State any exceptions here:
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 
The undersigned agrees to promptly notify the Company of any inaccuracies or
changes in the information provided herein that may occur subsequent to the date
hereof at any time while the Registration Statement remains effective.
 
By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items 1 through 5 and the inclusion of such
information in the Registration Statement and the related prospectus and any
amendments or supplements thereto.  The undersigned understands that such
information will be relied upon by the Company in connection with the
preparation or amendment of the Registration Statement and the related
prospectus.
 
The undersigned also represents that it (including its donees or pledgees) shall
distribute the Registrable Securities listed pursuant to the Resale Registration
Statement and as set forth in the Plan of Distribution section of the Resale
Registration Statement.
 
 
A-3

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
duly authorized agent.
 
Date:

 
Beneficial Owner:
                   
By: 
       
Name:
Title:
 

 
PLEASE EMAIL A COPY OF THE COMPLETED AND EXECUTED NOTICE AND QUESTIONNAIRE, AND
RETURN THE ORIGINAL BY OVERNIGHT MAIL, TO:
 
Mindyjo Germann, Corporate Secretary: MGermann@pershinggold.com
 
Pershing Gold Corporation
1658 Cole Boulevard
Building 6, Suite 210
Lakewood, CO 80401
 
 
A-4
 
 